Order entered December 12, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01207-CV

                              TRACIE WILSON, Appellant

                                             V.

               LAMBERTH RATCLIFFE COVINGTON PLLC, Appellee

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                            Trial Court Cause No. 1-18-0520

                                         ORDER
       Before the Court is appellant’s December 11, 2018 motion to file her amended brief. We

GRANT the motion and ORDER the amended brief received on December 3, 2018 filed as of

the date of this order. We STRIKE appellant’s November 30, 2018 brief.


                                                    /s/   DAVID EVANS
                                                          JUSTICE